Citation Nr: 1807715	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, to include as due to military sexual trauma (MST) and as due to the Veteran's service connected urticaria. 

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and E.H.



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in September 2017 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Throughout the record, the Veteran has asserted numerous theories of entitlement to service connection for an acquired psychiatric disorder to include as due to the Veteran's MST as well as due to his service connected skin disability, urticaria. 

In September 2017, this matter was before the Board and was remanded for a new VA examination.  Specifically, the examiner was asked to address conflicting evidence regarding the Veteran's current diagnosis and whether the Veteran is diagnosed with PTSD as well as whether he suffered a MST event. 

Additionally, the September 2017 remand referenced the Veteran's July 2013 examination addendum in which the examiner stated that the Veteran's service connected urticaria worsens his depression.  However, only a minimal rationale for that opinion was provided, as the examiner did not address the severity before and after any such aggravation.  Thereby, the September 2017 remand requested a more complete medial opinion for the secondary service connection aspect of this claim.  

Pursuant to the Board's September 2017 remand, in October 2017, the Veteran underwent a VA examination.  The examiner stated that the Veteran is diagnosed with antisocial personality disorder and cocaine use disorder.  The examiner opined that neither the Veteran's personality disorder nor his cocaine use disorder is etiologically related to his period of service, to include his reported military sexual trauma.  Additionally, the examiner opined that the Veteran's personality disorder and cocaine use disorder were neither caused nor aggravated by the Veteran's service connected urticaria.  The examiner stated that the Veteran's personality disorder is a developmental process that cannot be attributed to any one factor, life period, or other condition.  Additionally, the examiner noted that there is no evidence to support urticaria as a causal or maintaining factor in the Veteran's history of cocaine use. 

However, although the examiner stated that the Veteran was, at the time of the examination, diagnosed with antisocial personality disorder and cocaine use disorder, the examiner did not discuss the Veteran's previously diagnosed psychiatric disorders that have been diagnosed during the appeal period (VA treatment records show a variety of psychiatric disorder diagnoses to include PTSD, anxiety disorder, not otherwise specified, depressive disorder, not otherwise specified, cocaine dependence in early remission, schizophrenia, schizoaffective disorder, and psychosis, not otherwise specified.) 
Furthermore, the Veteran contends that he is unable to work due to his service connected urticaria and acquired psychiatric disorder.  Thereby, as the resolution of the claim for service connection for an acquired psychiatric disorder might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, it does not appear that the record contains any recent treatment records.  Therefore, on remand, the RO must attempt to obtain any and all private and VA treatment records regarding the Veteran's acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder, to include treatment at the National Institute of Health.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the October 2017 VA examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected. 

After reviewing the Veteran's claims file, a qualified medical professional is asked to address the following: 

a) Identify all acquired psychiatric disorders that have been diagnosed during the period of appeal, to include PTSD, anxiety disorder, not otherwise specified, depressive disorder, not otherwise specified, cocaine dependence in early remission, schizophrenia, schizoaffective disorder, and psychosis, not otherwise specified.  If the examiner is of the opinion that any or all of these diagnoses were not valid, the reasons for such a conclusion must be explained.  For any valid diagnoses, the examiner should address the following questions.

b) Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed acquired psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused by the Veteran's service connected urticaria?

d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was chronically worsened (aggravated) by the Veteran's service connected urticaria?

4.  If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6.  Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

